 39 0DECISIONSOF NATIONAL LABOR RELATIONS BOARDOn thebasisof the entire record in this case, including thenature of the Employer's operations,the lack of separatesupervision,and the absence of any recognized craft statuson the part of the blockers, we are of the opinion that theinterests of these employees are not sufficiently severableand distinct from those of the other production employees towarrant establishing them in a separate unit. S Accordingly,we shall dismissthe petition.[The Board dismissed the petition.]5 The Board has consistently refused to find appropriate for collective-bargaining purposesa unit composed of a portion of production employees who are not craftsmen. See MutualRough Hat Company, supra.KENNECOTT COPPER CORPORATION, RAY MINES DIVI-SIONandINTERNATIONAL ASSOCIATION OF MACHINISTS,PetitionerKENNECOTTCOPPER CORPORATION, RAY MINES DIVI-SIONandBROTHERHOODOF LOCOMOTIVEFIREMEN &ENGINEMEN,PetitionerKENNECOTT COPPER CORPORATION, RAY MINES DIVI-SIONandINTERNATIONAL BROTHERHOOD OF BOILER-MAKERS, IRON SHIP BUILDERS, BLACKSMITHS, FORGERSAND HELPERS, LODGE No. 627, Petitioner. Cases Nos.21-RC-3014, 21-RC-3015, 21-RC-3025,21-RC-3026,21-RC-3027, 21-RC-3030, 21-RC-3031, 21-RC-3032, 21-RC-3033,21-RC-3052, 21-RC-3059, and 21-RC-3067. July 24, 1953DECISION, ORDER, AND DIRECTION OF ELECTIONSUpon separate petitions duly filed under Section 9 (c) of theNational Labor Relations Act, a consolidated hearing was heldbefore Norman H. Greer, hearing officer. The hearing officer'srulingsmade at the hearing are free from prejudicial errorand arehereby affirmed.Pursuant to the provisions of Section 3 (b) of the NationalLabor Relations Act, the Board has delegated its powers inconnection with these cases to a three-member panel [Mem-bers Houston, Murdock, and Styles].Upon the entire record of these cases, the Board finds:1.The Employeris engagedin commerce within the mean-ing of the Act.2.Thelabor organizations involved claim to representcertain employees of the Employer.3.Questions affecting commerce exist concerning the repre-sentation of certain employees of the Employer within the mean-ing of Section 9 (c) (1) and Section 2 (6) and (7) of the Act.106 NLRB No. 72. KENNECOTT COPPER CORPORATION3914.The various Petitioners herein seek to sever from theexisting production and maintenance unit a number of allegedcraft units of employees at the Employer's Ray, Arizona,coppermining operations. International Union of Mine, Milland Smelter Workers, the incumbent certified bargaining agentof these employees, and its Local 915, herein jointly calledthe Smelter Workers, generally oppose the establishment ofthe separate units sought. The Employer takes no positionexcept that it urges that an appropriate unit be found encom-passing all machinists in the plant.In the Employer's administrative organization, the mines divi-sion,under a superintendent of mines, is divided into the under-ground department, or pit, under a general pit foreman, and themechanical department, under an assistant mechanical superin-tendent. The mechanical department is in turn subdividedinto sixsections:machine shop, boiler and blacksmith shop, rip track,train service, truck repair, and crushing plant repair operation.BargainingHistoryIn a previous proceeding in January 1952,1 the Board directedelections in 5 voting groups of the employees at the Employer'sRay mines division. Inthatcase,the Boardfound, in the absenceofany serious dispute as to the composition or the craftcharacter of the separate units sought, that the employees in4 of these groups might constitute separate craft units, de-pending in part upon the results of the separate electionstherein directed.The voting groups established consistedgenerally of (1) electricians; (2) operating engineers; (3) boiler-makers and blacksmiths; (4) all employees in the mechanicaldepartment; and (5) all remaining production and maintenanceemployees.As a result of the elections,separate respectiveunitswere found appropriate and certified of the employees invoting groups (1) and (2); these employees are not involved intheinstant proceeding. However, the employees in votinggroups (3), (4), and (5) selected the Smelter Workers, whichwas thereafter certified by the Board as the exclusive repre-sentative of all such employees in a single unit appropriate forpurposes of collective bargaining. In a further proceeding inMarch 1952, the Board directed a severance election, 2 result-ing in the establishment of a unit generally consisting oftruckdrivers and truck servicemen; these employees are notdirectly involved herein.The Units SoughtIn Case No. 21-RC-3026, International Association of Ma-chinists, herein called the IAM, petitioned for a separate unit1 Kennecott Copper Corporation, Ray Mines Division, 97 NLRB No. 166 (not reported inprinted volumes of Board decisions).-2 Kennecott Copper Corporation, Ray Division, 98 NLRB 966. 392DECISIONSOF NATIONALLABOR RELATIONS BOARDof all welders employed at the plant. In Case No.21-RC-3067,International Brotherhood of Boilermakers,Iron Ship BuildersBlacksmiths,Forgers and Helpers,Lodge No. 627, herein calledtheBoilermakers,seeks to include all welders in a unitprimarily consisting of boilermakers and blacksmiths. Thereare 11 welders employed throughout the plant,who are skilledin arc and acetylene welding. For employment at the plantthey are required by the Employer to have a minimum of 3years' experience in the trade.However,they are not underseparate supervision but are permanently assigned to varioussections in the mechanical department,as will be specificallydescribed below. Under these circumstances,we find in con-formity with Board policy that the welders may not constitutea separate appropriate unit but are individually to be includedin units of the particular craft groups with which they areregularly assigned to work.'We reject,therefore,the Boiler-makers contention that all the welders be included in itsrequested unit(considered immediately below),and likewisedeny the IAM's request for severance of this separate group.In Case No.21-RC-3067, the Boilermakers in its petition,as amended at the hearing, seeks a unit of all boilermakers,blacksmiths,hammer drivers,welders,the rip-track crew,the underground blacksmith,pit-bit dresser,and pit-bit helper,and all handymen,helpers,and repairmen employed in conjunc-tion with the above.Separate petitions were also filed by theIAM, in Case No. 21-RC-3032,for a separate unit of all em-ployees in the boiler and blacksmith shop, excluding welders,and in Case No. 21-RC-3030 for a separate unit of the rip-track crew. Employed in the boiler and blacksmith shop, underthe supervision of a foreman,are ZO employees,consisting ofa blacksmith,a hammerman, and 4 welders, and the remainder,boilermakers,boilermaker helpers,and a layerout.The under-ground blacksmith,pit-bit dresser,and pit-bit helper arenominally under the.authority of the mechanical department,but regularly work in the underground department under pitsupervision,apart from the boiler and blacksmith shop. Thepit-bit dressing operation involves the repair of certain heavybits used in the pit, and requires skills,including the use offurnaces and an upsetting machine,which are substantiallysimilar to those performed by blacksmiths in the boiler andblacksmith shop.We therefore find that the unit of employeesin the boiler and blacksmith shop requested in the IAM'spetition is inappropriate,for the reason, inter alia, that theskills of the employees sought are duplicated elsewhere in theplant. 4The rip-track crew, for whom,as already noted, the IAMfiled a separate petition in Case No.21-RC-3030,consists of10 employees in the classifications of car inspector,car re-pairman, car repair helper, and lead airbrakeman.In addition'See, e.g., Kenworth Motor Truck Corporation,98 NLRB 277.4See Westinghouse Electric Corporation,101 NLRB 441. KENNECOTT COPPER CORPORATION3931welder is regularly assigned to work with this crew. Theseemplo}-ees are separately located and supervised.They main-tain and repair the 60-ton ore cars used on the Employer'ssurface railroad.The record shows that car repairman is a4-year apprenticeable trade in the State of Arizona,and thattheEmployer considers the skills of this trade comparablein degree to those of the welders.The Boilermakers seekstheir inclusion in a unit together with the boilermakers on theground that their work involves the handling of boiler plate.We reject this position.The evidence establishes that the heavymetal plate used on the ore railroad cars is rolled and fabri-cated exclusively in the boiler shop, and not by the rip-trackcrew, which merely functions to install the plate on the orecars.Inview of the foregoing evidence,we believe that therip-track employees are a sufficiently identifiable craft group,with skills substantially unduplicated elsewhere in the plant, toconstitute a separate appropriate unit, if they so choose inthe election hereafter directed.We therefore find the specific unit requested in the amendedBoilermakers'petition to be inappropriate.However, as itappears in the record that the Employer's boilermakers per-form the traditional skills of their trade,we find that boiler-makers,boilermaker helpers,layerout,and the welders regu-larly assigned to the boiler shops may constitute a separatecraft unit. Likewise,on the facts before us,we are of theopinion that a separate craft unit embracing all employees inthe plant who perform blacksmith functions,ie., the blacksmith,hammerman,underground blacksmith,pit-bit dresser, andpit-bit helper,may be appropriate for bargaining purposes.6In Case No.21-RC-3059,Brotherhood of Locomotive Fire-man and Enginemen,herein called the Brotherhood, seeks aseparate unit of all employees engaged in railroad locomotivetrain service,which specifically encompasses locomotive en-gineers, brakemen, conductor-dispatcher,and conductor. TheIAM, in Case No. 21-RC-3033,petitioned for a unit of all train-crew employees,but at the hearing moved to withdraw itspetition and its participation in the election,if the unit soughtby the Brotherhood is found appropriate,and the train crewis not, for example,combined inaunitwith the rip-track crew.The IAM's motion is hereby granted. The Employer operatesa surface-railroad system linking with the Southern PacificRailroad. The system has 6 miles of track, 169 ore cars, and2 diesel locomotives. It was testified that in an 8-hour shift,4 train loads of ore are hauled from the mine to a railroadjunction several miles away, and empty cars are returned tothemine. Each train load consists of about 38 ore cars. Anemergency train crew is recruited by the Employer fromamong the rip-track employees about twice a month for 305 KennecottCopper Corporation,et al. (Santa Rita and Hurley Divisions), 40 NLRB 986.6See KennecottCopper Corporation (Santa Rita and Hurley Divisions),supra.;Phelps DodgeCorporation, 60 NLRB 1431. 394DECISIONS OF NATIONAL LABOR RELATIONS BOARDminutes to 2 hours.However,the emergency crew is limitedtominor jobs within the plant premises and involves thehandling of not more than 4 cars.For the past 2Z years, thetime of the regular train-service crew has been exclusivelyoccupied on the railroad,and there h4s been no interchangewith the rip-track crew or with other plant employees. Thetrain-service crew is separately located and it is superviseddirectly by the assistant mechanical superintendent or theassistantmaster mechanic.The record indicates that theemployees in question have all had previous railroad ex-perience,and utilize substantially the same skills as do em-ployees on a main-line railroad.Their rates of pay are com-parable to those paid skilled craft employees in the plant. Webelieve that the skills,functions,and interests of the train-service crew are sufficiently diverse in degree and kind fromthose of the other plant employees to warrant their severanceas a separate appropriate unit, if they so choose in the electionhereafter directed.'An employee in the rip-track crew, Hill,was originallyemployed as a brakeman in a permanent capacity but was trans -ferred to rip track after he had sustained an injury which pre-vented him from working as a brakeman.After Hill substantiallyrecovered from his disability,he was assignedbythe Employeras an emergency brakeman, which assignment has consumedabout 10 percent of his time.The Employer indicated that Hillwill be transferred back to his original job when a permanentvacancy arises in the position of brakeman.In these circum-stances,we find that Hill has a sufficient interest in theemployment conditions of the train crew to be included insuch unit for the time he spends therein,and to be eligibleto vote in the election with the train crew,as well as in therip-track crew. BIn Case No. 21-RC-3025,the IAM seeks a unit of all machine -shop employees.The IAM also filed a petition for a unit of"allmachinists"in Case No. 21-RC-3014, which it moved atthe hearing to withdraw.The motion is hereby granted. In therequested machine-shop unit,separately supervised by afore-man, are 22 employees,consisting essentially of machinists,machinist helpers,repairmen,mobile crane operator, pumpmechanic,mechine drill mechanic,and laborer.There are inaddition 4 welders,under the same supervision,who areregularly assigned to work with the machinists.The machineshop and the boiler and blacksmith shop share the samebuilding,but the employees in both shops are separatelystationed within the building.The record shows that the em-ployees classified as machinists, of whom there are 9 in theshop, are highly skilled craftsmen who are required by theEmployer to have had apprenticeship training for a minimum7 See Kennecott Copper Corporation (Santa Rita and Hurley Divisions), supra; Utah CopperCompany and Kennecott Copper Corporation, 23 NLRB 1160.8SeeOcala Star Banner, 97 NLRB 384. KENNECOTT COPPER CORPORATION395period of 4 years. These machinists are the only employeesin the machine shop who work on the machine precision tools,e.g., lathes,millingmachines,and presses.The other em-ployees in the shop are confined to "floor work," which in-volves assembling and disassembling of machines,and workwith hand tools. Machine-shop employees are occasionallyassigned to various jobs of short duration outside the shop.The mobile crane operator spends substantially all his timeoperating the crane at different places around the plant; whennot so engaged, which is infrequent, he performs "floor work"in the machine shop. The substitute for the mobile craneoperator is an employee in the heavy-truck garage who wasspecially trained for this purpose. The work location of themachine drill mechanic, as a regular matter, is in the pit,or the underground part of the plant. The Smelter Workerscontends that a unit of machine-shop employees is inappro-priate for the reason, among others,that there are machinistswith comparable skills elsewhere in the plant. In this connection,the evidence discloses that there are only 2 employees employedoutside the machine shop who are alleged to be machinists;(1)Treniman, classified as "machinist," in the crusing plantrepair crew; and (2) Kellinsworth, classified as "shakermachinist" in the underground department. Kellinsworth workswith a crew of underground mechanics,or "shaker repairmen,"who are under the supervision of the curshing plant repairforeman, and whose functions consist in maintaining the fans,shaker conveyors, conveyor belts, and other undergroundequipment. The work of the crushing plant repair crew isdescribed below. The record shows that both Kellinsworthand Treniman were given the classification of "machinist"by the Employer for "leadership purposes only"; that both areleadermen in their respective crews; that they actually performthe particular functions of their crews, which we find is notessentially machinist work; and that neither of these employeesserved an apprenticeship as machinist, or is capable of op-erating themachine precision tools of the machine shop.Consequently, we must reject the contention of the SmelterWorkers. On the entire record, we believe the evidence sub-stantially supports the IAM's specific request for a machine-shop unit, based upon a craft nucleus of journeymen ma-chinistswhose skills are not duplicated elsewhere in theplant.9 The fact that there may be other plant employeeswho perform duties similar to those of the lesser skilledemployees in the machine shop, (e.g., repairmen) does notdetract from the appropriateness of the unit. 10 The machine-drill operator and the mobile-crane operator are not, in ouropinion, functionally a part of the machine shop, notwithstand-ing their nominal supervision by the machine-shop foreman,9See, e. g., Western Electric Company, 103 NLRB 491: International Paper Company,94 NLRB 483; cf. Westinghouse Electric Corporation, supra.loSeeThe Plomb Tool Company, 87 NLRB 134. 396DECISIONS OF NATIONAL LABOR RELATIONS BOARDand should therefore be excluded from the unit. 11 Accordingly,we find that the machine-shop employees, as described in thevoting group below, may constitute an appropriate unit, if theyso choose in the election hereafter directed.In Case No. 21-RC-3052, the IAM seeks a separate unit ofthe pit-mechanic crew,consisting of a churn-drillmechanic.,a shovel and drill mechanics, and his helper. These 3 em-ployees work in the underground department under the generalpit foreman,who also supervises about 100 other employees.Although it appears that there has been no interchange betweenthese and other plant employees, the functions and skills ofthe pit-mechanic crew are similar to those of other mechanicsemployed in the plant. On the present record, we are unableto find that the unit sought is justified on either departmentalor craft grounds.In Case No. 21-RC-3027, the IAMseeks a separate unit ofthe crushing-plant repair crew, or "bull gang," consistingspecifically of 16 employees in the classifications of repair-man, repair helper, and shaftman. There is also 1 welderregularly assigned to the crew. These employees maintainand repair hoists, shafts, conveyors, and the mill and crush-ing-plant equipment. In the crushing plant, there is also anoperating crew of about 20 employees, not sought herein. Allthese employees in the crushing plant are under the crushing-plant foreman,who also supervises other plant employees.The repair crew and the operating crew share the same build-ing, although within these quarters each group is physicallyseparate,and each performs entirely different duties. We areof the opinion that the mechanical functions and skills of theemployees in the crushing-plant repair crew are not distinctfrom those of other mechanics employed in the plant, and thattheevidence as a whole does not support the IAM's requestfor severance of such a unit.In Case No. 21-RC-3031, the IAM seeks a separate unit of18 employees in the heavy-truck garage, classified as truckmechanic, truck-mechanic helper, and laborer. There are 2welders, not specifically sought in the unit, who are regularlyassigned to work with these employees.The employees inquestion function primarily to repair and maintain heavytrucksand caterpillars having Diesel engines,and a fewcaterpillars with gasolineengines.Also employed in the heavy-truckgarage are 15 employees,not sought herein,who arepart of the unit of truckdrivers and truck servicemen estab-lished by the Board following the election conducted in a priorproceeding. u The heavy-truckgarage isseparately located, andall employees employed therein are under the supervision ofa foreman. In Case No. 21-RC-3015, the IAM seeks a unit ofemployees in the light-truckgarage, consisting of a garagemechanic and garage repairman. These 2 employees maintain"Cf. The Billings and Spencer Company, 104 NLRB 928.12Kennecott Copper Corporation, 98 NLRB966, supra. KENNECOTT COPPER CORPORATION397and repair gasoline-operated automobiles and light trucks,and also perform on these vehicles the lubrication and tire-service work. They are separately located, but are directlysupervised, in common with other plant employees, by theassistant master mechanic. There is no interchange betweenthe employees in the light and the heavy-truck garages. TheBoard has found in numerous cases that automotive mechanicsdo not constitute a true craft.1' In the present case the evi-dence furnishes insufficient basis todepartfromthis precedent.Nor on the facts before us can we find that the garage me-chanics in either of the requested units otherwise constituteseparable,homogeneous groups in the Employer's operations.Othermechanics in the plant, it appears, are substantiallycomparable to these employees in skill and function. We shalltherefore deny the requested severances of the employeessoughtin the heavy- and light-truckgarages,separately orcombined.Accordingly, we shall dismiss the petitions in Cases Nos.21-RC-3015, 3026, 3027, 3031, 3032, and 3052. The employeessought in these petitions, not otherwise included in units foundappropriate herein, are part of the existing residual productionand maintenance unit.In accordance with above findings, we shall direct separateelectionsamong the employees at the Employer's Ray, Ari-zona,minesdivision, in the voting groups set forth below, ex-cluding from each group all guards, professional employees,and supervisors as defined in the Act:(1) All blacksmiths, including the blacksmith and hammer-man in the boiler and blacksmith shop, the undergroundblacksmith, pit-bit dresser, and pit-bit helper.(2) All boilermakers, including boilermaker helpers, re-pairmen, layerout, and the welders regularly assigned to workwith the boilermakers.(3) All employees in the rip-track crew, including carinspectors, car repairmen, car repair helpers, lead air-brakemen, and the welder regularlyassignedtowork withthe rip-track crew.(4) All employees in the train-service crew, including loco-motive engineers, brakemen, the conductor, and conductor-dispatcher.(5) All employees in the machine shop, including machinists,machinist helpers, repairmen, lead machinists, laborer, re-pair (compressor), pump mechanic, but excluding the mobile-crane operator, and the machine-drill mechanic.Ifamajority of the employees in any of the voting groupsabove select the IAM, Boilermakers, or Brotherhood, theywillbe taken to have indicated their desire to constituteseparate bargaining units. The Regional Director conducting theelections is instructed,in that event, to issue a certificationi$See,e.g..ArmstrongCork Company, 97 NLRB 1057; National Container Corporationof Wisconsin, 97 NLRB 1009. 398DECISIONSOF NATIONAL LABOR RELATIONS BOARDof representatives to the appropriate labor organization foreach such unit. If a majority of the employees in all or any ofthe voting groups vote for the Smelter Workers, the Board findsthat such employees in the group or groups so voting to be ap-propriately represented in the existing residual production andmaintenance unit, in that event, and the Regional Director shallissue a certification of results of elections to that effect.[The Board dismissed the petitions.][Text of Direction of Elections omitted from publication.]UTILITY APPLIANCE CORP.andUNITED STEELWORKERS,OF AMERICA, C.I.O., PetitionerUTILITY APPLIANCE CORP.andINTERNATIONAL ASSO-CIATION OF MACHINISTS, DISTRICT 94, Petitioner. CasesNos. Z1-RC-3089 and 21-RC-3141. July 24, 1953DECISION, ORDER, AND DIRECTION OF ELECTIONUpon separate petitions duly filed under Section 9 (c) of theNational Labor Relations Act, a consolidated hearing was heldbefore Max Steinfeld and Fred W. Davis, hearing officers. Thehearing officers' rulings made at the hearing are free fromprejudicial error and are hereby affirmed.Upon the entire record in this case, the Board' finds:1.The Employeris engagedin commerce within the mean-ing of the Act.2.The labor organizations named herein claim to representcertain employees of the Employer.'3.A question affecting commerce exists concerning therepresentation of employees of the Employer within the mean-ing of Section 9 (c) (1) and Section 2 (6) and (7) of the Act.4.The Employeris engagedin the manufacture of heating,ventilating, air conditioning, and similar appliances at itsLos Angeles, California, plant. Since 1940 it has bargainedjointlywith the Sheet Metal Workers, the Machinists, and theTeamsters for the production and maintenance employees attheplant. Itsmost recent contract which expired June 30,1953, provides: 3'Pursuant to the provisions of Section 3 (b) of the Act, the Board has delegated its powersinconnection with this case to a three-member panel[Members Houston, Murdock, andPetersonJ.2 The Petitioner in Case No. 21-RC- 3089 is referred to herein as the Steelworkers. ThePetitioner in Case No. 21-RC-3141 is referred to herein as the Machinists. The Intervenors,Sheet Metal Workers International Association, Local 371, AFL, International Brotherhoodof Teamsters, Chauffeurs, Warehousemen & Helpers, Local 598, AFL, and InternationalUnion of Electrical, Radio and Machine Workers, CIO, are referred to herein respectively asthe Sheet Metal Workers, the Teamsters, and the IUE. The motions of the Teamsters and theIUE to withdraw from the proceeding are hereby granted.s This was the only contract introduced in evidence at the hearing.106NLRB No. 68..